United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 95-2851
                                    ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Bruce A. Banks, also known as Bee,   *      [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                            Submitted: December 3, 1997

                                Filed: December 12, 1997
                                    ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                         ___________

PER CURIAM.


      Bruce A. Banks was charged in a four-count superseding indictment with
conspiring to distribute cocaine base (“crack”), cocaine, and marijuana, from January
1994 to August 1994, in violation of 21 U.S.C. §§ 841 and 846; with aiding and
abetting an August 11, 1994, attempt to possess with intent to distribute cocaine base,
in violation of 21 U.S.C. §§ 841 and 846 and 18 U.S.C. § 2; with aiding and abetting
an August 11, 1994, attempt to possess with intent to distribute cocaine, in violation
of 21 U.S.C. §§ 841 and 846 and 18 U.S.C. § 2; and with aiding and abetting the
August 11, 1994, use of a communication facility to facilitate the commission of a drug
crime, in violation of 21 U.S.C. § 843(b) and 18 U.S.C. § 2. A jury found Banks guilty
on all counts, and the district court1 sentenced him to 235 months’ imprisonment and
five years’ supervised release. Banks appeals his conviction and sentence, and we
affirm.

        We conclude that the evidence, viewed in the light most favorable to the
government, was sufficient to support Banks&s conviction on the conspiracy charge.
See United States v. Cunningham, 83 F.3d 218, 222 (8th Cir. 1996) (standard of
review). The testimony of Banks&s co-conspirator--whose credibility was a matter for
the jury--established that Banks affirmatively cooperated in the object of the conspiracy
from January 1994 to August 1994. See United States v. Jackson, 959 F.2d 81, 82 (8th
Cir.), cert. denied, 506 U.S. 852 (1992); United States v. Braidlow, 806 F.2d 781, 784
(8th Cir. 1986).

      As to Banks&s sentence, the district court did not commit clear error in finding
another co-conspirator&s April 27 sale of crack and marijuana to an undercover
detective was reasonably foreseeable to Banks as within the scope of his agreement
with his co-conspirators. See U.S. Sentencing Guidelines Manual § 1B1.3(a)(1)(B)
(1995); United States v. Ortiz, 125 F.3d 630, 634 (8th Cir. 1997). In addition, there
was uncontradicted evidence at trial establishing that the cocaine base involved was
crack. We further conclude that the district court&s finding that Banks was “an
organizer or leader of a criminal activity that involved five or more participants or was
otherwise extensive,” see U.S. Sentencing Guidelines Manual § 3B1.1(a) (1995), was
not clearly erroneous. See United States v. Maxwell, 25 F.3d 1389, 1399-1400 (8th
Cir.), cert. denied, 115 S. Ct. 610 (1994); United States v. Roberts, 953 F.2d 351, 354



      1
      The Honorable D. Brook Bartlett, Chief Judge, United States District Court for
the Western District of Missouri.

                                          -2-
(8th Cir.) (sentencing court entitled to rely on evidence presented at trial), cert. denied,
505 U.S. 1210 (1992).

      Last, contrary to Banks&s view, the record demonstrates that he was arraigned
on both the original and superseding indictments.

       The judgment is affirmed.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-